Opinion issued June 19, 2008



 


In The
Court of Appeals
For The
First District of Texas

____________

NO. 01-07-00547-CR
____________

ROY LEE, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from 174th District Court
Harris County, Texas
Trial Court Cause No. 1074253



 
MEMORANDUM  OPINION
           On January 15, 2008, appellant Roy Lee, Jr., filed a pro se motion to dismiss
the above-referenced appeal.  On March 12, 2008, appellant filed a pro se motion to
withdraw his appeal.  On March 9, 2008, the Clerk of this Court received a letter from
appellant advising that he still desired to withdraw his appeal and on March 27, 2008,
the Clerk received a letter requesting assistance in dismissing his appeal. In his
motions and letters, appellant explains that he has made attempts to get the signature
of his attorney for the motion to dismiss the appeal but that his attorney has not
responded. 
          The Texas Rules of Procedure require the signature of the appellant and his
counsel on a motion to dismiss the appeal. See Tex. R. App. P. 42.2(a).  The
documents filed by the appellant contain only the signature of the appellant. Given
appellant’s expressed desire to forego pursuit of this appeal, we conclude that good
cause exists to suspend the Rule 42.2(a) requirement for the attorney’s signature on
the motion to dismiss.  See Tex. R. App. P. 2.  
          We have not yet issued a decision.  Accordingly, we dismiss the appeal.
          We further dismiss all pending motions as moot.
          We direct the clerk of this Court to issue the mandate.  See Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).